FILED: January 14, 2011

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4487
                             (CR-03-141)


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

QUANTAS LEE HOWARD,


                 Defendant - Appellant.




                              O R D E R


    Upon consideration of the submissions filed relative to the

motion to amend the opinion, the Court grants the motion.       The

opinion filed March 28, 2005, is modified by replacing the name

of the driver of the vehicle mentioned in the opinion with her

initials.

                                     For the Court – By Direction


                                           /s/ Patricia S. Connor

                                                  Clerk
                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT
                          _______________

                              No. 04-4487
                            _______________


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


QUANTAS LEE HOWARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (CR-03-141)

                            _______________

Submitted:   February 18, 2005            Decided:   March 28, 2005
                          _______________

Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
                       _______________

Affirmed by unpublished per curiam opinion.
                         _______________

Gary L. Lumsden, Rhonda Lee Overstreet, LUMSDEN, OVERSTREET &
HANSEN, Roanoke, Virginia, for Appellant.      John L. Brownlee,
United States Attorney, R. Andrew Bassford, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.
                         _______________

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Quantas Lee Howard appeals the denial of a motion to

suppress evidence obtained in a search of a vehicle in which he

was a passenger.       Finding no error, we affirm.

                                            I.

             On    September      19,   2003,    government      agents       and   local

police were conducting an interdiction operation at the Roanoke

City bus terminal.          During this operation, officers observed a

car driven by J.Y., in which Howard was a passenger, enter the

parking area of the bus terminal.                 The car pulled alongside a

red   minivan       while   the     occupants     of    both     cars     engaged     in

conversation.         One individual gestured toward the police and

then both cars prepared to leave.                At this time, an individual,

later identified as Shawn Collins, was seen exiting the van and

walking     away    from    the   bus   terminal       with    his     luggage.      The

officers thought this behavior was suspicious so they pursued

him   and    eventually       found     a    concealed        weapon     in    Collins=s

possession.        Howard, who was also observed exiting J.Y.=s car and

walking away from the station, approached the area of Collins=s

detention.        Howard stood next to a plain clothes officer, Agent

Bonaventura, and appeared interested in Collins=s detention and

nervous.      Howard admitted to Bonaventura that he and Collins



                                        - 3 -
were       friends.   When    Collins=s   weapon    was    discovered,      Howard

expressed surprise, stating AOh, damn!,@ and then began walking

away.

               At this time, Bonaventura identified himself as a DEA

agent and asked to speak with Howard.               Howard denied having any

identification and reported his name to be AGregory Omar Thomas.@

He then produced a school transcript bearing that same name.

However, the social security number Howard told police did not

match the number listed on the transcript.*               Both Bonaventura and

another officer reported that Howard appeared nervous and had a

change       in   breathing   rate   while    talking      to    the     officers.

Bonaventura       concluded   that   Howard   was    trying     to   conceal   his

identity and proceeded to pat him down for weapons.                    Bonaventura

felt a hard object in Howard=s front pants pocket.                       The item

turned out to be a marijuana pipe.             At this point, Bonaventura

turned Howard over to the local police, who transported him to



       *
      Howard further asserts that the Government=s evidence
regarding the identifying information Howard allegedly gave to
police and how it appeared suspicious is in conflict.         He
appears to be attacking the credibility of the officers for
giving conflicting testimony. However, the court specifically
stated that its determination of reasonable suspicion was based
on Bonaventura=s testimony. A review of the testimony offered at
the suppression hearing does not support a conclusion that the
district court=s credibility finding was clearly erroneous.



                                     - 4 -
the police station.             While at the station, the police determined

Howard=s actual identity and that he was a convicted felon wanted

on state probation violation warrants.

             While     agents         were    dealing    with    Howard,         ATF   Agent

Whorley observed J.Y.=s car parked across the street from the bus

terminal. He approached J.Y. and asked for permission to search

her car.      J.Y. consented.            When Whorley asked about the luggage

and book bag in the back seat, J.Y. indicated that the items

belonged to Howard. Whorley then proceeded to search the book

bag   and    found    a   handgun       and     notebook    inside.          The   notebook

contained Howard=s actual name.

             Howard       was    subsequently        indicted     for      one     count   of

possession of a firearm by a felon, in violation                        of    18 U.S.C.

' 922(g)(1) (2000).             Howard moved unsuccessfully to suppress the

gun both on the grounds that police lacked reasonable suspicion

to stop Howard originally and that the search of his book bag

was unconstitutional.             The court ruled that Howard was properly

seized      and     searched          because     Bonaventura         had     articulable

reasonable        suspicion      to    believe    that     Howard     was    involved      in

criminal activity. The court further held that Howard did not

have a reasonable expectation of privacy in his book bag, which

was   left    in     J.Y.=s     car,     and    therefore       had   no     standing      to



                                             - 5 -
challenge the search.                  Following the denial of his motion to

suppress,       Howard       entered       a    conditional       plea       of   guilty    to

possession of a firearm by a felon and was sentenced to forty-

six months incarceration.

                                               II.

            Howard first argues that the district court erred in

ruling     that        his        initial       detention        by     Bonaventura         was

constitutionally permissible.                  We disagree.

            A police officer may stop and briefly detain a person

for    investigative         purposes       provided      that    there      is    reasonable

suspicion,      based        on    articulable         facts    and     in   light    of    his

experience, that criminal activity may be afoot.                             Terry v. Ohio,

392 U.S. 1, 30 (1968).                   In reviewing rulings on suppression

motions,     we     review          fact       findings,        including         credibility

determinations, for clear error and the application of the law

to those facts de novo.                See Ornelas v. United States, 517 U.S.
690, 699 (1996); United States v. Simons, 206 F.3d 392, 398 (4th

Cir. 2000).

            In challenging the determination of the district court

that    there    was     reasonable         suspicion,         Howard    argues      that   his

behavior prior to his detention was insufficient to create a

reasonable      suspicion         of    criminal       activity.        Various      officers



                                               - 6 -
testified that the following behaviors were suspicious:                                 (1)

driving into a bus terminal and exiting quickly once uniformed

police       were    spotted;     (2)     nervous     concern      for    Collins;      (3)

Howard=s exclamation when the police found Collins=s gun; (4)

walking away from the bus station at which he had just arrived;

and    (5)     Howard=s    inability       to    confirm     elements       of    his   own

identity.       The district court found these facts to be true based

on the credibility of Bonaventura.                    It is the role of the fact

finder to observe witnesses and weigh their credibility during a

pretrial       motion     to   suppress,        and   this    court      accords    great

deference to those findings.                United States v. Murray, 65 F.3d
1161, 1169 (4th Cir. 1995).                A thorough review of the testimony

offered at the suppression hearing does not support a conclusion

that     the    district       court=s     credibility       finding        was    clearly

erroneous.          Furthermore, we find that the behavior described in

these     circumstances         is    sufficient       to    meet     the     reasonable

suspicion standard.            Accordingly, we find that Howard=s initial

seizure and search were proper.

                                           III.

               Howard next contends that the search of his book bag,

located in J.Y.=s car, was unconstitutional because he had a

reasonable          expectation      of   privacy     in     his    belongings.          We



                                           - 7 -
disagree.    The    privacy   interest        that    must   be    established       to

support standing is an interest in the area searched, not just

an interest in the items found.               United States v. Manbeck, 744
F.2d 360, 374 (4th Cir. 1984).           Ownership of the seized items is

by itself insufficient to confer a privacy interest in the area

searched.    Id.

            In challenging the determination of the district court

that there was no privacy interest, Howard relies on this court=s

holdings in United States v. Rusher, 966 F.2d 868 (4th Cir.

1992) and United States v. Block, 590 F.2d 535 (4th Cir. 1978).

Howard    asserts    that   under     Rusher,    an    individual       can   have    a

reasonable expectation of privacy in goods found in a vehicle if

he asserts a right of ownership to those goods.                         However, in

Rusher,     only    the     driver,     who     presumably        had    legitimate

possession of the vehicle, was found to have a privacy interest

in the goods found in the vehicle. Id. at 877.                    We held that the

passengers in the vehicle did not have a reasonable expectation

of privacy in the vehicle or its contents. Id.                     Furthermore, an

ownership    or     possessory      interest     in    seized      goods      is   not

dispositive as to whether there is a reasonable expectation of

privacy.    Id.     The privacy interest that must be established to

support standing is an interest in the area searched, not just



                                      - 8 -
an interest in the items found.                    Manbeck, 744 F.2d at 374.                This

court has held that a Aperson who cannot assert a legitimate

claim to a vehicle cannot reasonably expect that the vehicle is

a private repository for his personal effects, whether or not

they are enclosed in some sort of a container . . . .@                                 United

States v. Hargrove, 647 F.2d 411, 412 (4th Cir. 1981).                                We find

that   Howard,      as     a    passenger     in     J.Y.’s    car,    cannot       assert    a

legitimate claim to the vehicle.                    Therefore, we find that Howard

did    not   have      a       reasonable     expectation        of    privacy        in    his

belongings left behind in J.Y.=s car.                         Accordingly, the search

and seizure was proper.

                                             IV.

             In sum, we affirm the district court order denying

suppression       of     the     evidence      recovered        because       (1)    Howard=s

initial detention was permissible; and (2) Howard lacks standing

to    challenge     the        search   of   goods     found     in   J.Y.=s    car.          We

dispense     with        oral     argument     because         the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                             - 9 -